Cuyahoga App. No. 71637. This cause is pending before the court as a discretionary appeal. Upon consideration of appellees’ motion to withdraw as counsel by Donald H. Switzer and motion to substitute attorney Stephen D. Walters,
. IT IS ORDERED by the court that the motions to withdraw and substitute be, and hereby are, granted.
It appearing to the court from the motion to substitute that the automatic stay in the Franklin County Court of Common Pleas has expired,
IT IS ORDERED by the court, sua sponte, that the stay previously granted by this court be, and hereby is, lifted.
IT IS FURTHER ORDERED by the court that appellees’ memorandum in response is due within thirty days of the date of this entry.